Case 2:20-cv-08315-JFW-SHK Document 8 Filed 10/06/20 Page 1 of 1 Page ID #:195




  1
  2
  3                                                    

  4                                                                           JSͲ6

  5
  6
                                                       
  7
  8                                UNITEDSTATESDISTRICTCOURT
  9                                CENTRALDISTRICTOFCALIFORNIA
 10
                                                       
 11
 12       MELVINWILLIAMS                                 CaseNo.2:20ͲcvͲ08315ͲJFWͲSHK
                                                           
 13                                  Petitioner,
                                                           JUDGMENT
 14                          v.
          
 15       DAVIDM.THOMPSON,etal.
          
 16                             Respondents.
          
 17   
 18          PursuanttotheOrderDismissingPetitionWithoutPrejudice,
 19           ITISHEREBYADJUDGEDthatthisactionisDISMISSEDwithoutprejudice.
 20   
 21   
      Dated:October6,2020
 22                                                                                 
                                                  HONORABLEJOHNF.WALTER
 23                                               UnitedStatesDistrictJudge
 24
 25
 26
 27
 28
